i          i      i                                                                  i    i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00691-CV

                                             Tracy KING,
                                              Appellant

                                                   v.

                                         Narciso RUIZ, et al.,
                                              Appellees

                      From the 293rd Judicial District Court, Zavala County, Texas
                                  Trial Court No. 08-12-11890-ZCV
                             Honorable Cynthia L. Muniz, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

DISMISSED

Delivered and Filed: May 12, 2010

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellees, who have not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX . R. APP . P. 42.1(a)(1).

                                                        PER CURIAM